Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-4, 6-10 and 21-28 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art 1) to form a drug coating layer on the surface of a balloon wherein a plurality of elongated crystals of a water-insoluble drug are present on the surface of the balloon by providing the coating solution of the water soluble drug, a water soluble additive, an organic solvent and water to the surface of the balloon and evaporating the solvent and water to form the layer with crystals protruding for the surface of the layer, forming a pleat in the balloon protruding outwardly in a radial direction and folding the pleat in the circumferential direction of the balloon and cutting a surplus portion of the crystal protruding from the layer and folding the please portion and cutting the crystals by applying force to the surplus portion and thereafter removing the cut surplus portion before the balloon is inserted into a living body as in claim 1 or 2) to form a drug coating layer on the surface of a balloon wherein a plurality of elongated crystals of a water-insoluble drug are present on the surface of the balloon by providing the coating solution of the water soluble drug, a water soluble additive, an organic solvent and water to the surface of the balloon and evaporating the solvent and water to form the layer with crystals protruding for the surface of the layer, forming a pleat in the balloon protruding outwardly in a radial direction and folding the pleat in the circumferential direction of the balloon and cutting a surplus portion of the crystal protruding from the layer and folding the please portion and cutting the crystals by applying force to the surplus portion and thereafter removing the cut surplus by blowing gas or vibrating the surface of the balloon as in claim 10.
The most pertinent prior art (USPGPub 2014/0358122) teaches that it is known to coat the surface of balloon catheters with water soluble drug coatings comprising crystals extending from the surface of the balloon.  However, the prior art fails to teach the removal of excess portions of the crystal in any manner prior to use.
Another prior art (US6988881) teaches that it is known to fold and wrap balloon catheters in the manner generally described in the current specification.  However, the prior art is largely unrelated to the primary issue resolved by the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717